DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/02/2022 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/04/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 has been considered by the examiner.  

Drawings
The drawings are objected to because according to the specification, 40 in Fig, 1 is the radial air flow passages and the outlet opening is at the edge of the flame tube cover where the air L enters the primary combustion zone, not in the middle. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: image]Regarding claim 6, recitation “wherein the radial air flow passages have no openings between the inlet openings and the outlet openings” is unclear on the term “no opening” because the conduit is an opening.as The examiner suggests the following language: “wherein the radial air flow passages each extend continuously from the inlet opening to the outlet opening”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halila (US Patent 5353587) in view of Wertz (USPGPUB 20180179956).
Regarding claim 1, Halila teaches a gas turbine combustion chamber (title), comprising:
a burner (34, Fig. 3) positioned in the combustion chamber housing at least in portions (Fig. 3),
a flame tube (36 and 38, Fig. 3) that contains a primary combustion zone (Fig. 3),
a flame tube cover (40, 42, Fig. 4) is positioned on an upstream end of the flame tube (Fig. 3) such that a plated-shaped portion (flat radial face of the annular ring 42, see screenshot 1) of the flame tube cover faces the primary combustion zone (Fig. 3),
a mixing tube (annular support 46 encloses mixing in the swirler, Fig. 4) of the burner extends in a radially central region of the flame tube cover (screenshot 1), and adjoining the flame tube cover (by seal 52 Fig. 4) which at least in portions defines a pre-primary combustion zone (Fig. 3);
an axial air flow passage (through split ring 58) is formed between the mixing tube (46, Fig. 4) of the burner and the flame tube cover (40 and 42, Fig. 4) configured for air to be conducted in an axial direction outside along the mixing tube (46) for cooling the mixing tube (screenshot 1); and 
radial air flow passages (within ribs 40, Fig. 4) are formed in the flame tube cover (42, Fig. 4) via which the air following the axial air flow passage can be conducted in a radial direction of the flame tube cover for cooling the flame tube cover (Passages that formed by the inner rings and ribs, see screenshot 1).

    PNG
    media_image1.png
    900
    1056
    media_image1.png
    Greyscale


Halila does not teach a combustion chamber housing, and the flame tube positioned in the combustion chamber housing. However, Wertz teaches a combustion chamber housing (28, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention to modify Halila to incorporate the teaching of Wertz to add the combustion chamber housing in order to cover and support the combustion chamber (see fig. 2).

Regarding claim 2, Halila in view of Wertz teaches the elements discussed above. Halila further teaches the gas turbine combustion chamber according to Claim 1, further comprising inlet openings of the radial air flow passages formed on a radially inner lateral surface of the flame tube cover inlet openings via which the air from the axial air flow passage passes into the radial air flow passages (openings that allows the air flow to leave the air chamber, 22 and 54, Fig. 4, see screenshot 2).

    PNG
    media_image2.png
    902
    1056
    media_image2.png
    Greyscale


	Regarding claim 3, Halila in view of Wertz teaches the elements discussed above. Halila further teaches the gas turbine combustion chamber according to Claim 2, further comprising: outlet openings of the radial air flow passages are formed on an axial surface of the flame tube cover facing the primary combustion zone via which the air exits from the radial air flow passages and enters the primary combustion zone (Openings that formed by the inner rings and ribs that starts a cooling film, see screenshot 2).
	Regarding claim 4, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the outlet openings of the radial air flow passages are formed on a radially outer portion of the axial surface of the flame tube cover (42) (see screenshot 2).

	Regarding claim 5, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the radial air flow passages extend between the inlet openings and the outlet openings within the flame tube cover (42) (see screenshot 2).

	Regarding claim 6, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the radial air flow passages have no openings between the inlet openings and the outlet openings (interpreted as the radial air flow passages are placed in a chamber and the chamber includes the inlet openings and the outlet openings, see 112a and 112b rejections above) (see screenshot 2).

	Regarding claim 7, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the radial air flow passages between the inlet openings and the outlet openings follow a curved or spiral course (see screenshot 3).

    PNG
    media_image3.png
    900
    1056
    media_image3.png
    Greyscale


	Regarding claim 8, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the burner comprises an inlet ring (56) via which the air enters the axial air flow passage formed between the mixing tube (46) of the burner and the flame tube cover (42).

	Regarding claim 9, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein the inlet ring (56) has radial openings via which the air enters the axial air flow passage in the radial direction (screenshot 4).

    PNG
    media_image4.png
    900
    1056
    media_image4.png
    Greyscale

	
Regarding claim 10, Halila in view of Wertz teaches the elements discussed above. Halila further teaches wherein a seal (52) is positioned on a downward end of the axial air flow passage between the mixing tube (46) and the flame tube cover (42).

Regarding claim 11, Halila in view of Wertz teaches the elements discussed above. Meanwhile, with regards to the limitation "wherein the flame tube cover is produced by way of a generative manufacturing method" is considered product-by-process limitation and it would not be expected to impart distinctive structural characteristics to the flame tube cover. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Alternatively, Halila in view of Wertz discussed so far does not teach wherein the flame tube cover is produced by way of a generative manufacturing method. However, Wertz further teaches wherein a flame tube cover is produced by way of a generative manufacturing method (Additive manufacturing techniques, which includes 3D printing, may be used to form a combustion liner, [0026] line 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Halila in view of Wertz to incorporate the further teaching of Wertz to manufacture the flame tube cover by way of a generative manufacturing method because using additive manufacturing techniques, complex patterns maybe formed within the material of a component that may not have been possible using subtractive manufacturing or molding process. ([0030] line 1-6)

Regarding claim 12, Halila in view Wertz teaches the elements of the claimed invention discussed above. Meanwhile, with regards to the limitation "wherein the generative manufacturing method is 3D printing" is considered product-by-process limitation and it would not be expected to impart distinctive structural characteristics to the flame tube cover. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Alternatively, Halila does not teach wherein the generative manufacturing method is 3D printing. However, Wertz further teaches the generative manufacturing method is 3D printing (Additive manufacturing techniques, which includes 3D printing, may be used to form a combustion liner, [0026] line 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Halila in view of Wertz to incorporate the further teaching of Wertz to use 3D printing because using additive manufacturing techniques, which includes 3D printing, complex patterns maybe formed within the material of a component that may not have been possible using subtractive manufacturing or molding process. Meanwhile, cooling passages may be formed that provide specific impingement and/or bore cooling and provide for specific control of the film of air protecting the surface of the material. ([0030] line 1-8)

Response to Arguments
Applicant's arguments filed 04/02/2022 have been fully considered but they are not persuasive.  (FP 7.37)
Regarding the substance of the examiner’s anticipation rejection over Halila in view of Wertz as argued from page 10 - 11 of the remarks.
On page 11, paragraph 3, applicant argued the annular ring does 42 does not have a plate-shaped portion that faces the primary combustion zone. The requirements for claim interpretation are discussed in MPEP § 2111. As stated in rejection above, Halila teaches cross-section of element 42 with a flat radial face facing the combustion zone. It is noted that the limitation facing the combustion zone under BRI does not limit to have the element in contact with combustion gases. Halila further teaches that element 42 is an annular ring, hence, the flat radial face is a plated-shaped portion of element 42. Therefore, Halila does teach a plate-shaped portion that faces the primary combustion zone.
On page 11, paragraph 4 applicant argued the radial air flow passages are formed in the flame tube cover in the claimed invention and disagree examiner’s anticipation rejection over Halila because the air passages 44 are not part of the inner ring 42. The requirements for anticipation are discussed in MPEP § 2131. As stated in the previous rejection, Halila teaches a flame tube cover (annular ring 42 and ribs 40), and radial air flow passages (within ribs 40) are formed in the flame tube cover. Therefore, Halila does teach radial air flow passages formed in the flame tube cover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L./               Examiner, Art Unit 4145                           

/CARLOS A RIVERA/               Supervisory Patent Examiner, Art Unit 4100